PER CURIAM.
Plaintiffs below appeal from a final judgment. We affirm.
The trial court properly concluded that the “drum off’ unloading of sulfuric acid from a tanker through a hose and nozzle under pressure, into multiple individual fif*422ty-five-gallon drums is a dangerous enterprise, but it is not an ultrahazardous activity; the danger attendant to that activity can be eliminated by the use of proper handling procedures. See Edwards v. Post Transp. Co., 228 Cal.App.3d 980, 279 Cal.Rptr. 281 (1991) (applying Restatement (Second) of Torts §§ 519, 520 and holding that delivery of sulfuric acid to storage tank not an ultrahazardous activity because risk could be eliminated through exercise of reasonable care); compare Old Island Fumigation, Inc. v. Barbee, 604 So.2d 1246 (Fla. 3d DCA 1992) (applying Restatement (Second) of Torts §§ 520, 522 and holding that fumigation is ultrahazar-dous activity because risk cannot be eliminated by exercise of utmost care).
We find no merit in the remaining points on appeal.
AFFIRMED.
JORGENSON and SORONDO, JJ., concur.